OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on September 12, 1973. On August 7, 2008, he was convicted upon his plea of guilty in the United States District Court for the Western District of New York (District Court) of conspiracy to violate the Mann Act (18 USC §§ 371, 2421), a federal felony. Respondent admitted, inter alia, that he agreed with others to transport an individual to another state with the intention that the individual engage in prostitution. This Court determined that conspiracy to violate the Mann Act is a serious crime pursuant to Judiciary Law § 90 (4) (d) and, on September 17, 2008, entered an order suspending respondent and directing him, on a date subsequent to his scheduled sentencing in District Court, to show cause why a final order of discipline should not be entered (Matter of Stebick, 55 AD3d 1417 [2008]). On December 9, 2008, respondent was sentenced in District Court to a two-year term of probation and was ordered to pay a fine in the amount of $5,000 and to perform 250 hours of community service. Thereafter, respondent appeared before this Court and submitted matters in mitigation.
We have considered the matters submitted by respondent in mitigation, including his previously unblemished record and expression of extreme remorse. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be suspended for two years or until the termination of his federal term of probation, whichever period is longer, and until further order of the Court.
Hurlbutt, J.E, Smith, Centra, Peradotto and Gorski, JJ., concur.
Final order of suspension entered.